 496DECISIONSOF NATIONALLABOR RELATIONS BOARDRandolph Rubber Company,Inc.andUnited Rubber,Cork Lino-leum&PlasticWorkers of America,AFL-CIO,Local #393.Case No. 2.l-CA-571.May 10, 1965DECISION AND ORDEROn November 27, 1964, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel and the Charging Party filed exceptions and support-ing briefs, and the Respondent filed an answering brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs of the parties, and theentire record in this case, and finds merit in exceptions of the GeneralCounsel and the Charging Party.Accordingly, the Board adopts thefindings of the Trial Examiner only to the extent consistent herewith.In November 1953 the Union was certified as bargaining agent ofthe employees of the Rubber Corporation of California, herein calledRubber Corporation. It has since executed a series of collective-bar-gaining agreements with the Rubber Corporation, the last of whichwas effective September 29, 1963, and was to run for 3 years. This con-tract contained union-security provisions and provided for the check-off of union dues. In the first week of November 1963 Rubber-Corporation deducted the November dues of 285 employees on behalfof the Union.Pursuant to a sales agreement effected on October 25, 1963, theRespondent took over the operation of Rubber Corporation plant onNovember 8, 1963.Respondent acquired all the physical assets. Italso acquired "most" of the personnel records, hired all who wereemployed by Rubber Corporation on November 7, and later reemployedemployees on layoff status ; employment in the bargaining unit, whichstood at 263 on November 9, rose to 300 by December 21. Respondentcontinued to manufacture canvas, rubber-soled shoes, using the sametype of machinery and basically the same production processes as Rub-1Respondent'srequest for oral argument is hereby denied, as the record,includingthe exceptions and briefs, adequately presents the issues and positions of the parties.152 NLRB No. 46. RANDOLPH RUBBER COMPANY, INC.497ber Corporation.2Approximately 90 percent of the employee jobclassifications remained essentially the same.Respondent brought inmembers of the managerial staff from its operations in Massachusetts,but it hired eight or nine Rubber Corporation supervisors and retainedRubber Corporation Labor Relations Consultant Lawrence H. Larsen 3Representatives from the Union and Respondent held exploratory,"get acquainted" meetings on November 4, 18, and 26.At the Novem-ber 18 meeting, Larsen indicated that there were certain portions ofthe Rubber Corporation contract which the Respondent did not like,and stated that he would submit contract proposals within a week. OnNovember 26 ,4 Larsen presented the union representatives with a listof 157 wage increases designed to correct asserted inequities in theexisting wage structure.5After some discussion, the union negotiatingcommittee, headed by Union President Richard Richhart, acceptedthe proposed increases.At no time during these three meetings didthe Respondent question the Union's majority status.On November 26 Respondent posted a letter from Attorney Leon Al.Cooper, which stated his opinion that the checkoff of union dues with-out a collective-bargaining agreement was unlawful under the Cali-fornia Labor Code.On the following day, Richhart instructed theemployees to pay their dues directly to the union treasurer, andinformed Union District Director Floyd Gartrell that Respondent hadrefused to check off the dues for December.About December 1 Gar-trelltelephonedLarsen and requested an acknowledgement ofRespondent's recognition of the Union and of its commitment to thecheckoff of union dues.On December 4 Larsen sent Gartrell a letterstating that Respondent's representatives would "meet with you atmutually convenient times and places in an effort to reach an agree-ment thru the processes of collective bargaining based on good faithefforts of both parties."During the week following Larsen's letter, union stewards distrib-uted forms to the employees authorizing the checkoff by Respondentof their union dues.Between December 5 and 12, 208 employeessigned such authorizations.On December 6, Respondent posted anotice stating that no employee would be discharged for failing to payunion dues. Ina letter dated December 7 Richhart protested Respond-ent's termination of the dues checkoff, the failure to submit contractproposals, and other aspects of Respondent's attitude toward the2Respondent gradually repaired and replaced the machinery and introduced some newproduction techniquesThese improvements admittedly resulted in a shoe of higherquality than that made by Rubber Corporation3Larsen had negotiated the 1963 agreement for the Rubber Corporation.4 The Trial Examiner inadvertently places this meeting on November 28.5Apparently, Respondent had been adhering to the wage provisions of the RubberCorporation agreement.7 8 9-7 3 0-6 0-v o f 15 2- 3 3 498DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion.Richhart also asserted that the Union was still the employees'bargaining agent, that "most of the employees" had signed new author-ization cards, and that the employees were prepared to strike, if nec-essary, to support the Union's demands.Richhart asked Respondentto honor the Union's dues "check-off system" and to extend the RubberCorporation agreement for 45 days to provide "sufficient time to nego-tiate a more suitable contract." In a reply on December 9 Larsenvigorously denied any wrongdoing on the part of Respondent, citingthe California Labor Code as the reason for terminating the duescheckoff.Larsen also asserted, for the first time,we do not have anyknowledge of the majority status of your Union," but stated thatRespondent was "in the process of preparing proposals" and was"ready to meet with [the Union] at times mutually convenient."The parties next met on December 19. At the outset of the meeting,Larsen asked for the identity of the Union's spokesman.He wasinformed that, subject to certain qualifications provided in the Inter-national's constitution and bylaws, Union President Richhart was thespokesman and that International Representative Anthony Rodriguezand Attorney Melvin N. Glow would act in an "advisory capacity."Larsen indicated that this arrangement was not to his liking, appar-ently because of Richhart's action in writing the December 7 letterwhich Larsen showed to the other union representatives. Larsen thenstated that Respondent would not negotiate with the Union in theabsence of a secret ballot election.He asserted that the Respondentdid not consider itself bound by the Rubber Corporation agreement andthat it had a good-faith doubt of the Union's majority status.Attor-ney Glow challenged this good-faith doubt.He pointed out the union-security provisions in the Rubber Corporation agreement, Larsen'sDecember 4 letter expressing his willingness to bargain, and the 208recently signed checkoff authorizations which Glow offered to showto Larsen or to an independent third party.When Larsen again con-ditioned further bargaining on a Board election, the union representa-tives, after caucusing, prepared to leave.Larsen then asked them to"sit down," stating that there had been a change in circumstances.Hepresented a list of scheduled wage increases for 34 employees, explain-ing that Respondent intended to put the increases into effect, but waswilling to "discuss" them with the union representatives.He continuedto refuse to "negotiate" the terms of a complete agreement until theUnion submitted to a Board election.After further discussion ofRespondent's asserted "good faith," the union representatives leftwithout accepting either the proposed wage increases or the suggestedelection.Ina January 7, 1964, letter, Larsen informed the Union thatthe 34 proposed wage increases were effective as of January 6. RANDOLPH RUBBER COMPANY, INC.499On February 10, 1964, after the Union filed its unfair labor practicecharges, theparties held a final meeting.On this occasion, Respond-ent offeredwageincreasesfor 286 employees. The Union accepted theproposal "because it affected everybody in the plant."The Trial Examiner has concluded that the Respondent did not vio-late Section 8(a) (5) of the Act for the reasons that the Respondentwas not a "successor"'of the Rubber Corporation such as would requireit to bargain with an incumbent union, and that the majority status ofthe Union had not been established by "voluntary" designations.Hefurther found that Respondent developed a good-faith doubt of theUnion's majority which justified its refusal to bargain on December 19.We do not agree with these findings and conclusions.It is settled that, where there is substantial continuity in the identityof the employing enterprise, the purchasing employer is bound to rec-ognize and bargain with the incumbent union.6 In this case, Respond-ent took over the plant, machinery, and the entire work force of theRubber Corporation, and continued the same type of business activity-the manufacture of canvas shoes.While Respondent introducedimproved machines and techniques, made changes in the managerialstaff, used its own trademark, and acquired new customers, these fac-tors did not appreciably alter the basic similarity of Respondent'soperation to that of the Rubber Corporation.Upon the entire record,we find a continuity in the employing enterprise which obligated theRespondent as successor to Rubber Corporation to bargain with theUnion as the incumbent representative of the employees when itassumed control of the plant on November 8, 1963.7The record discloses an additional basis for establishing Respond-ent's bargaining obligation.For apart from the obligation as a suc-cessorto continue recognition of the incumbent union, the recordaffirmatively shows that the Union was in fact the majority representa-tive of Respondent's employees during the critical time herein. This isclearly evidenced by the fact that the Union obtained new checkoffauthorization cards from 208 employees in early December.Of thesecards, 189 were obtained after the Respondent had announced onDecember 6 that the employees did not need to pay union dues in orderto keep their jobs.No evidence was even proffered to show that thesecards were not genuine expressions of union support.9 See SkaggsDrug Centers, Inc,150 NLRB 518,Maintenance Incorporated.148NLRB 1299;Johnson Ready Mix Co.,142 NLRB 437, 441-442;Colony Materials, Inc,130 NLRB 105, 106, 112;Royal Brand Cutlery Company,122 NLRB 901, 908-9097 Although not specifically alleged in the complaint,thematter of successorship wasfully developed by the parties at the hearing and extensively argued in their briefs.Ourreliance upon this factor is thus proper. SeeNLRB. v. Mackay RadioetTelegraphCo,304 U.S. 333, 349-350;N.L.R B v. Puerto Rico RayonMills,Inc.,293 F. 2d 941,947-948(C.A.1) ; Local138, International Union of Operating Engineers,AFL-CIO(Nassauand Suffolk Contractors,etc.),123 NLRB 1393,1396, footnote 8 500DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner's finding that the Respondent entertained agood-faithdoubt of the Union's majority on and after December 19 isbased uponsuch factors as employee confusion as to Respondent's pol-icy towards Spanish-speaking, and the more elderly, employees; somedissatisfactionwith the Union's last agreement with the Rubber Cor-porationand with anincrease in union dues;and Respondent's uncer-tainty asto the identity of the union spokesman.However, these items,viewed separately or collectively, do not establish the Union's loss ofmajority statusand did not, we believe, create any doubt in Respond-ent'smindas to the Union's continuing representative status.Thus,whenRespondenttook over the plant on November 8, it could havehad no reasonable grounds for believing that the employees no longerwislled the Union to represent them.'And the Respondent expressedno doubt of the Union's majority during the November bargaining ses-sions.Larsen expressly assured the Union of Respondent's continuedwillingness to meet and bargain with the Union in his letters of Decem-ber 4 and 9. If reports of purported employee dissatisfaction latercame toRespondent's ears, it issignificant that not only was the allegeddissatisfaction not reflected in repudiation of, or withdrawal from,the Union but, also, there was no showing that the Respondent in factequated this "dissatisfaction" with rejection of the Union as bargain-ing agent.And, as already noted, the employees did sign new checkoffauthorizationsmanifesting their adherence to the Union, even after thenotificationthat payment of dues was not required for continuedemployment.Clearly, Respondent did not refuse to bargain with theUnion because of any genuine doubt as to the Union's representativestatus.The events of the December 19 meeting give every indicationthat Larsen's displeasure over Richhart's selection as union spokesman,more thananythingelse, was responsiblefor the abrupt refusal to con-tinue the negotiations. In any event, we find no justifiable basis forRespondent's refusal tocontinue dealing with the Union, and accord-ingly conclude that on and after December 19, 1963, the Respondentrefused tobargain with the Union in violation of Section 8 (a) (5) and(1) of the Act .9THE REMEDYHaving found that Respondent has engaged in and is engaging incertain unfair labor practices, we shall order that it cease and desisttherefrom and take certain affirmative action to effectuate the purposesof the Act.8 SeeN.L.R B v Saito Ventshade, The,276 F 2d 303, 307 (C A. 5).s In view of our findings and Order herein,we find it unnecessary to pass upon thematter of the alleged unlawfulwageincreases. RANDOLPH RUBBER COMPANY, INC.501CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the mean-ing of Section 2(2) of the Act.2.United Rubber, Cork, Linoleum & Plastic Workers of America,AFL-CIO, Local #393, is a labor organization within the meaning ofSection 2 (5) of the Act.3.By refusing on December 19, 1963, and at all times thereafter,to bargain collectively with United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO, Local #393, in good faith as therepresentative of its employees in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (5) and (1) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, Randolph Rubber Company, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, Local #393,as the exclusive bargaining representative of its employees in the fol-lowing appropriate unit: All production, maintenance, shipping, andreceiving employees, excluding office and clerical employees, guards,and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concerted activ-ities for the purposes of collective bargaining or other mutual aid orprotection, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, asamended.2.Take the following affirmative action necessary to effectuate thepurposes of the Act :(a)Upon request, bargain collectively with United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, Local #393, as 5502DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exclusive bargaining representative of employees in the appropriateunit described above, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its plant in Garden Grove, California, copies of theattached notice marked "Appendix." 1'0Copies of this notice, to befurnished by the Regional Director for Region 21, shall, after beingduly signed by a representative of the Respondent, be posted by theRespondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to its employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of Appeals, Enforcing an Order"shall be substituted for the words "a Decision and Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain with United Rubber, Cork, Lino-leum & Plastic Workers of America, AFL-CIO, Local #393, asthe exclusive bargaining representatives of the employees in thefollowing appropriate unit : All production, maintenance, ship-ping, and receiving employees, excluding office and clericalemployees, guards, and supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistthe above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in any other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act, as amended.WE WILL, upon request, bargain collectively with United Rub-ber, Cork, Linoleum & Plastic Workers of America, AFL-CIO,Local #393, as the exclusive bargaining representative of the RANDOLPHRUBBER COMPANY, INC.503employees in the appropriate unit described above, and, if an un-derstanding is reached, embody such understanding in a signedagreement.RANDOLPH RUBBER COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicatedirectly withthe Board'sRegionalOffice, Eastern Columbia Building, 849 South Broadway,Los Angeles,California,Telephone No. 688-5229,if they have any question concern-ing this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heardby TrialExaminer DavidF Doyle in Los Angeles,California,on June 23to 25,1964, on complaint of theGeneral Counseland answer of the Respondent.The issue litigated was whetherthe Respondent had refused to bargain collectively with the Union in violation ofSection 8(a)(1) and(5) of the Actby certain conduct more fully describedhereinafter.'Uponthe entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE COMPANYThe Company is a corporation duly organized and existing by virtue of the lawsof the State of Massachusetts. It maintains an office and plant in Massachusetts, andin 1963 it purchased from Rubber Corporation certain real estate, plant,and machin-ery located in the city of Garden Grove, California.The Company engages in themanufacture of rubber-canvas footwear of the sneaker or athletic type.During thecalendar year 1963 the Company in the course of its operations manufactured, sold,and distributed from its California plant products valued in excess of$50,000 whichwere shipped from that plant directly to customers in States of the United States otherthan the State of CaliforniaIt is conceded, and I find, that at all times materialherein the Company has been an employer engaged in business operations affectingcommerce within the meaning of Section 2(6) and(7) of the Act.'In this report,RandolphRubber Company,Inc, Is referredto asthe Respondent,or the Company ;a second businessfirm by thename of theRubber Corporation of Cali-fornia, which is not a party to these proceedingsbut isfrequently mentioned,is referredto asRubber Corporation ; United Rubber, Cork, Linoleum & Plastic Workers of America,AFL-CIO, Local #393, as the Union,and its parent as, the International;the NationalLabor Relations Board,as the Board,the GeneralCounsel of the Board and his represent-ative at thehearing, as the GeneralCounsel ; and the Labor Management Relations Act,as amended,as the Act.The original charge in thisproceedingwas filed on December26, 1963,and an amendedcharge was filed on January8, 1964The complaintherein wasissued by theRegionalDirector,for Region21, on April 15, 1964,and was duly answeredby the Respondenton May 4, 1964It should be noted that all datesin this decision are in the year 1963, unlessspecifiedotherwise 504DECISIONSOF NATIONALLABOR RELATIONS BOARD11.THE LABOR ORGANIZATION INVOLVEDIt is conceded, and I find, that the Union is, and at all times material has been,a labor organization within the meaning of Section 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The sale of the real estate and plant of Rubbei Corporation to the CompanyIt is undisputed that for many years the Company conducted its business from itsplant located in the State of Massachusetts.Prior to 1963 the Company maintainedtwo warehouses in California and distributed its products from them.For severalyears past the Company had sought manufacturing facilities on the West Coast forthe purpose of making and distributing its products from its own plant It is likewiseundisputed that Rubber Corporation conducted a somewhat similar line of businessfrom its plant in Garden Grove, CaliforniaIt is apparent from all the testimonythat Rubber Corporation conducted its business on a marginal basis, appealing tothe customer who sought cheap canvas shoes at a cheap price.The testimony ofall the witnesses indicates that Rubber Corporation experienced various difficultiesin operations which brought about frequent, wide fluctuations in the number of per-sons employed. In October of 1963 the Company purchased the real estate, plant,machinery, and equipment of Rubber Corporation which were located at GardenGrove.Counsel for the parties stipulated that the agreement of purchase specificallyexcluded by its terms the assumption of any liability by the Company for any contractsof employment, or any responsibility or liability arising from such contracts toanyone.The undisputed testimony establishes that the Company did not in any way con-tinue the business of Rubber Corporation.The Company brought from its easternfacilities its officers, and its own managerial and supervisory personnelIt replacedmost of the used machinery received from Rubber Corporation and repaired theremainder.Itmoved and rearranged the placement of machinery in the plant sothat the manufacturing processes and methods of the Company could be utilized.The Company continued to purchase all of its own raw materials from its ownsuppliers and sold all its products under its own trademarks to its own customers.There was no interlocking or overlapping in any way between the directors or offi-cers of the Company and Rubber Corporation.There is no claim by any party, and there is no evidence in this record, whichwould indicate that the Company was anything but a bona fide purchaser for valueof the manufacturing facilities of Rubber Corporation.Furthermore, there is noclaim that this purchase by the Company, or for that matter the sale by RubberCorporation, was for the purpose of avoiding any of the duties imposed on employ-ers by the Act.B. The employee situation on the date of purchaseIt is undisputed that for many years the Union was the certified exclusive bar-gaining agentof the employees of Rubber Corporation in an appropriate unitdescribed as follows in a stipulation of the parties:All production, maintenance, shipping and receiving employees,as certifiedby the National Labor Relations Board, November 25, 1953.It is undisputed that the certification of the Board issued on November 25, 1953,followed a Board-conducted election by secret ballot.This is the most recent elec-tion in the unit. It is also undisputed that shortly after receiving its certificationthe Rubber Corporation and the Union entered into contractual relations coveringthe wages, hours, and working conditions of the employees of Rubber Corporation.Apparently for many years prior to the purchase of the plant of Rubber Corporationby the Company, the contract between Rubber Corporation and the Union con-tained a provision forunion security and the checkoff of the employee's union dues.The last agreement between Rubber Corporation and the Union was consummatedon September 27, 1963. It was to be effective September 29 and by its terms it wasto run until September 29, 1965This contract also contained a provision for unionsecurity and the checkoff of employees' union dues.This contract was signed by theUnion and Rubber Corporation on October 11, but the Union stopped the printingof the contract in book form because of the sale of Rubber Corporation to theCompany. RANDOLPH RUBBER COMPANY, INC.505It is undisputed that the last checkoff of dues actually made and paid to the Unionby Rubber Corporation was for the month of November 1963 and the checkoff cov-ered 285 employees in the appropriate unit.It is undisputed that the negotiations of Rubber Corporation and the Companyresulted in a contract of sales on October 25, and, according to the contract, the datefor closing, including the transfer of the plant and equipment to the Company, wasto be November 8. The closing and transfer took place as scheduled on that date.Counsel for the parties were most diligent in arriving at a series of stipulations set-ting forth the situation of the employees relative to the relinquishment of control byRubber Corporation and the assumption of control by the Company on November 8.Counsel stipulated that the employees employed by Rubber Corporation at the closeof business on November 7 were hired by the Company on November 8, at theopening of business.Counsel also stipulated that for the week ending December 21, 1963, the Com-pany employed 18 persons in its maintenance department; 5 persons in its receivingdepartment; 19 persons in its shipping department, 258 persons in its productiondepartment; and 54 persons in the category of office and salaried employees. Coun-sel agreed that the office and clerical employees referred to in the stipulation asoffice and salaried employees werenevermembers of the appropriate unit and noneof counsel sought their inclusion in the unit in this proceeding.However, in theproceeding it is the contention of the Company that employees in the receiving andshipping departments should constitute a unit separate and distinct from the pro-duction and maintenance unit; it being understood that counsel from the Companycould offer proof as to the propriety of that exclusion.Counsel also agreed that 208 employees, whose names are signed to individualcards authorizing the Company to deduct dues from their paychecks for the benefitof the Union, were employed by the Company on the date indicated on each cardand were all employed collectively on the date, December 19, 1963.2Counsel further agreed that Rubber Corporation employed, on November 2, 1963,17 persons in the maintenance department; 3 persons in the receiving department;and 63 persons in the category of office and salaried employees. It was furtherstipulated that for the week ending November 9, 1963, the Company employed thesame number of persons in each of the aforementioned departments, except for theaddition of 2 employees in the production department.To further explain theemployee situation at the time of the acquisition of control by the Company, counselstipulated that as of November 1, 1963, Rubber Corporation had on layoff status210 personsItwas also stipulated that counsel had inspected the W-2 forms forall employees for the year 1963 and these W-2 forms showed that for the year 1963the Company had a total of 369 employees. These forms also showed that in 1963Rubber Corporation had 982 employees in addition to those previously mentionedwho had been employed at some time during that year whose employment had ter-minated by layoff, quit, discharge, death, etc.Counsel stipulated specifically that the agreement of purchase by the Companyspecifically excluded the assumption of any liability for any contracts of employ-ment or any responsibilities or liability arising therefrom.Itwas stipulated bycounsel that the Company assumed no employee-employer relationship with any ofthe people on layoff status or with any of the 982 persons mentioned previously.Counsel further stipulated that at the time of the hearing the Company hadhit edhack from layoff statusapproximately210 peisons,in addition to those hired at theopening of business on November 8.C. The issueThe complaint in substance states that the Union is the majority representative ofthe Company's employees in an appropriate unit and that since about November 1,1963, the Respondent had refused the Union's request to bargain collectively con-cerning wages, hours, and other terms of employment, and that on November 26 andDecember 19 and 23, 1963, the Company without notice to, or consultation with,the Union granted increases in wages and vacations to employees in the appropriateunit, thereby violating Section 8(a)(1) and (5) of the Act.The Company contends that when it assumed control of the plant at GardenGrove and hired the former employees of Rubber Corporation on November 8, itwas under no obligation to bargain collectively with the Union by virtue of its con-=These cards are General Coun,el's Eciubit No 13-1 through 15-20SThey are datedbetween December 5 and 12, 1063, and were collected from the employees on thoseapproximate dates as related hereafter 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract or any legal duty flowing from the contract,or by virtue of the Act, until theUnion had proven to the Company its majority status in an appropriate unit of itsemployees.The Companycontends that within a few weeks of its acceptance ofcontrol of the Garden Grove plant and the hiring of employees,itformed a good-faith doubt of the Union's majority status in the appropriate unit.The Companyalso contends that the unit of employees,which maybe found in this proceeding tobe appropriate,should exclude the employees in the shipping and receiving depart-ments.The Union in its brief takes a somewhat different tack than the General Counsel.I deem its position to be in addition to the position taken by the General Counsel.It is the contention of the Union thatby virtueof the United States Supreme Court'sdecisioninJohn Wiley Sons, Inc. v. Livingston, President of District 65, Retail,Wholesale and DepartmentStoreUnion, AFL-CIO,376U S. 543, argued Janu-ary 9,13, 1964,decided March 30, 1964,that Rubber Corporation's contract with theUnion automatically became the contract of the Company with the Union by opera-tion of law, and that the duty of Rubber Corporation to bargain with the Unionwas likewise transferred to the Company by the same means.D. The appropriate unit; inapplicability of theWileycase, supraIn order that two alleged issues, which are without support in this proceeding,may not obscure the serious questions remaining, I will make two findings at thispoint.It is undisputed that, during all the years from the time the Union was certified asthe representative of the employees of Rubber Corporation, the appropriate unitalways included the employees of the shipping and receiving departments.Whilethe Company contends that those employees should be excluded from the appro-priate unit found herein, this record contains no evidence which would support sucha finding.Therefore, it is found that the appropriate unit of the Company's employ-ees is described as follows: All production, maintenance, shipping, and receivingemployees of the Company, excluding office and clerical employees, guards, andsupervisors as defined in the Act.It is also found that the decision in theWileycase,supra,is inapplicable here,for reasons stated hereafter at some length.These findings are made at this point,lest they obscure the primary issue.E. The beginning of the controversyIn the synopsis of testimony hereafter related I have set forth testimony which Ihave credited.Testimony which is repetitious I have omitted. I have credited thetestimony of witnesses Glow, Gartrell, Hawkins, Weinstein, Cohen, Lee, Murphy,and Larsen.Upon analysis it is apparent there is no very serious conflict of testi-mony as to what happened at various meetings of the representatives of the parties;the one instance of sharp conflict I have dealt with hereinafter.All testimony whichis consistent with this narrative has been accepted; testimony at variance with it hasnot been accepted.This controversy really had its origin in events which occurred prior to the Com-pany taking over; one of these events being the last contract agreed upon and exe-cuted by Rubber Corporation and the Union. In those negotiations, LawrenceLarsen, of the firm of Donald D. Rea & Company, labor relations consultants, anda group of Rubber Corporation officials represented Rubber Corporation.Larsenwas the spokesman for management.The Union was represented by its president, Walter L. Cooper, international rep-resentative, Anthony Rodriguez, and a negotiating committee of five employees. Theterms of the contract were reached on September 27, and the written contract wassigned by the representatives of the parties on October 11.When the contract wassubmitted to the membership of the Union for approval, a sharp division of themembership occurred.Gladys M. Hawkins was called as a witness by the Respondent and testified atsome length concerning union affairs and certain events at meetings.Hawkins tes-tified that prior to May 1964 she had been a member of the Union and a rank-and-file employee of Rubber Corporation and the Company. In May 1964 she was pro-moted to a supervisory position with the Company and she resigned from the Union.Hawkins testified in a forthright, accurate, and fair manner.When one of her cross-examiners intimated that she might have changed her loyalty from the Union to theCompany because of her promotion, Hawkins promptly rejected the intimation andpointed out that she had been not only a member of the Union but also an officer of RANDOLPH RUBBER COMPANY, INC.507the Union and that she was testifying to fact, without favor toward either the Unionor the Company.Though George R. Richhart,president of the Union and themembers of his negotiating committee had knowledge of the events about whichHawkins testified,Richhart in his testimony did not contradict Hawkins, and theother committee members did not testify.Therefore,IcreditHawkins'entiretestimony.Hawkins testified that the contract between Rubber Corporation and the Union,which was executed on October 11, 1963, created a great deal of dissatisfactionamong the membership of the Union.When it was submitted to the union member-ship for approval,there were between 85 and 90 people at the meeting and themembers split down the middle on the approval of the contract.When it was finallyput to a vote there were three more votes for approval than for nonapproval.Therefore,the contract was approved.However, the minority was strongly opposedto approval of the contract,because for the first time it contained a "plantwide se-niority bit"and took "the incentive plan away" and did not improve wages.Hawkinsexplained that the changes in seniority worked to the disadvantage of many mem-bers and the dropping of the incentive plan actually resulted in a substantial cut inwages for a large number of the members,and that the wage scales in the contractwere a disappointment to all members.Richhart,previouslymentioned, andHawkins, were among the minority who were against approval of the contract, butwho were outvoted at the meeting.Apparently the position of the minority at themeeting, was the position favored by the membership-at-large, for at the next unionelection,which occurred a few days after approval of the contract,Richhart waselected president of the Union in the place of Cooper,and Hawkins became amember of a new executive board of the Union and a new negotiating committee.Richhart received over 80 percent of the votes cast for president in the election.Also elected to the negotiating committee in addition to Hawkins were employeesColunga, Buck,and Castro,all new representatives.Hawkins also testified that there was another event that caused widespread dis-satisfaction among the membership of the Union. She said that in July 1963 theunion dues were increased from $4 25 to$5.75 per month.When the raise wasannounced,themembership was told that of the $1.50 increase,$1would berefunded to each member, if the member attended the monthly meeting of theUnion.A month or two later at a meeting,some of the members asked AnthonyRodriguez,International representative of the Union, why the members were notbeing reimbursed the $1 for attendance at the meetings.Rodriguez explained thatthe plan to refund the $1 was illegal but that it had been decided by higher authorityin the Union that the higher rate of dues should be kept in force.Hawkins statedthat this failure to refund this$1per month for attendance at meetings continuedas a source of dissatisfaction within the membership, even though the members votedto agree to the increase in dues.F. The beginning of company-union relationsThe officers and supervisors of the Company were new to labor conditions in theWest so the officers decided that it would be advisable to retain the services ofLarsen's firm as labor relations consultant.It is undisputed that the first meetingof representatives of the Union and the Company occurred on November 4. Pres-ent at this meeting were Gartrell, director of District 5 of the International;Pipkin,union engineer,and Richhart,president of Local 393.Present for the Companywere Cohen, president; Van Dorsen,vice president in charge of manufacturing;Weinstein,executive vice president;and Larsen.Gartrell testified that he wasnotified by Richhart that the Company would like to meet with the representativesof the Union.Gartrell explained that since the representative who usually tookcare of the Company(Rodriguez)was not in town, he took along with him Pipkin,the Union's industrial engineer.At the meeting they were introduced and Larsenacted as spokesman for the Company.He gave the union representatives a shorthistory of the operations of the Company in the East.Larsen then said that theCompany was not pleased with some features of the current contract,one of whichwas the hourly rated basis;that the Company believed in some type of an incentiveplan.Gartrell replied that the Union was not averse to an incentive plan and thatthe contract had contained such a plan for many years,but that Rubber Corpora-tion had asked for the change in the last contract and it had finally been droppedfrom the contract.He assured the representatives of the Company that the Unionwas not opposed to incentive plans but, on the contrary,believed in them; he saidtheUnion wanted an incentive plan satisfactory to all concerned.At that pointCohen replied that the Company was new to the West and to this plant and that 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany officials wanted time to study and plan the needed reorganization; thusthey were not prepared at that moment to say exactly what the Company wanted todoGartrell told them that he appreciated their position and that- if they feltchanges were desirable, the Union would be ready to discuss any pertinent sub-jectwith them.He suggested that when the Company had studied operations anddecided on proposed changes, the Company submit to the Union any proposalswhich it wished to make.He assured the Company that the Union sought opera-tions in the plant which would be efficient and profitable.After this short discus-sion, the officials of the Company and the Union made a tour of the plantGartrellsaid that at this meeting there was no questioning of the Union's majority status byany of the company officials and that this "get acquainted" meeting was mostamicable.G. The meeting of November 18On this date representatives of the parties again metAnthony Rodriguez, Inter-national representative of District 5, testified that for him this was the "get acquaintedmeeting "The Company was represented by Larsen and other officers and theUnion was represented by Rodriguez, Gartrell, and ScaglioneAt the meetingLarsen informed Rodriguez that there were certain portions of the contract thatRandolph did not like.Rodriguez told the company representatives to present draftproposals and the Union would look them over. Larsen said that he would submitproposals within a week.All concerned then took a tour of the plant while thecompany officials explained to the union representatives what changes they plannedtomake in the manufacturing operations.On this occasion there was no indica-tion on the part of any company official that he doubted the majority status of theUnionH. The mefusalof the Company to check offunion dues,on advice of counselIn late October Julian Weinstein,the executive vice president of the Company,had requested Leon M.Cooper,the counsel of record for the Company herein, foran opinion regarding the legality of the Company deducting union dues from thewages of its employees for the Union.Rubber Corporation had done this pursuanttoitscontract.On November 26, in a letter addressed to the Company,Coopertransmitted the following written opinion.Attention:Mr. Julian WeinsteinExecutive Vice PresidentGentlemen:You have asked me to give you my opinion regarding deduc-tions for union dues from the wages of your employees at the Randolph RubberCompany,Inc., in Garden Grove, California.It is my opinion that it is unlawful for an employer to withhold any portionof an employee'swages, except under certain situations,including when thededuction is expressly authorized in writing by the employee to cover a deduc-tion arrived at by a Collective Bargaining Agreement.Under the circumstances,your firm cannot lawfully make deductions forunion duties from the wages of your employeesThe authorityfor this opinionis found in the provisions of the CaliforniaLabor Code,Sections221, 224 and227.Verytruly yours,(S) Leon M. CooperLEON M COOPERAt the hearing counsel stipulated that the letter was posted on the bulletin board,where all employees could read it, on or about November 26 In connection withthis document, counsel for the Company asked me to take judicial notice of sections221-225 of the California Labor Code I took judicial notice of the sections. Theseparticular sections of the California Labor Code forbid any deductions from wagesof employees except (1) when the deduction is expressly authorized by statute or avalid labor contract, and (2) when each deduction is authorized by a writing signedby each employee.A violation of the sections is made a misdemeanor, punishableby fine and/or imprisonmentGartrell testified that shortly after November 26, he was informed by Richhart,president of the Union, that the Company had refused to check off the dues for themonth of December.On approximately December 1, Gartrell telephoned Larsen.He told Larsen that on their two previous meetings the parties had seemed veryamicable and there didn't seem to be any problem, and that he would like to havefrom Larsen, for the record, an acknowledgment of recognition of the Union and RANDOLPHRUBBER COMPANY, INC.509that he would appreciate it if Larsen would include in the acknowledgment of recog-nition a commitment to continue the checkoff for the month of December;ifneces-sary, the Union would secure new authorization forms for the dues.Larsen said that he would send Gartrell the requested letter as far as recognitionwas concerned,but he did not know what he could do about the checkoff in view ofCooper's legal opinion.Pursuant to this conversation Gartrell received from Larsenthe following letter dated December 4, 1963:Re:Randolph Rubber Company, Inc.Gentlemen:As you know,the firm of Donald D. Rea and Company is thelabor relations consultant for the above-caption company.In accordance with your recent request,this letter will serve to reiterate ourprevious verbal indications to you and to the Negotiating Committee of LocalNo 393 that representatives of the above-captioned company will meet withyou at mutually convenient times and places in an effort to reach an agreementthru the processes of collective bargaining based on good faith efforts of bothparties.Yours very truly,DONALD D. REA AND COMPANY(S) Lawrence H. LarsenLAWRENCE H LARSENLaborRelations Consultant.During the next 7 days the union stewards,under the direction of Richhart, cir-culated among the employees a form of authorization for deduction of monthlydues.This form is divided into two parts by a perforated strip; one portion beingmarked "Company Record"and the second portion being marked"Union Record."In substance the company record authorizes the Company"to deduct from wagesdue the employee any unpaid dues . . . in accordance with the Union's constitution;the dues to be checked off in accordance with the agreement signed on------------date(------------ )and any extension thereof as provided in said agreement, etc."The union record acknowledges that on the same date the employee signed a uniondues assignment and authorization form as provided for in the contract.It is undis-puted that 208 employees signed such cards between December 5 and 12. Thesecards were received in evidence 3However,itshould be noted that this form ofdues checkoff had been authorized and used for many years by the Union and Rub-ber Corporation,pursuant to the union-security and checkoff provisions oftheircon-tract.Since the contracts contained such clauses the execution ofsuch authorizationcaids in the past had been compulsory.These authorization cards were addressed tothe Company;the date of the contract between the Union and the Company beingleft blankon the formOn the day after the Company posted Cooper's opinion on the bulletin board,Richhart posted a notice directing employees to pay their union dues directly to thetreasurer of the Union.As might have been expected,these notices were the topics of considerable talkand confusion among the employees.1.The differences amongthe employeesGordon Lee, superintendent of the plant, and Richard Murphy, a foreman,testifiedcredibly that many employees asked the foremen in the departments if they wouldbe fired bythe Company if they did not pay their dues or if they did not belong totheUnion.Lee and his foremen told the employees that belonging to the Unionand the paying of union dues was exclusively the business of the employees andthat the Company had no interest in what they did on that score.However, through this talk, the foremen became aware of the factions and divi-sions among the employees,and of the other reasons for employee disenchantmentwith the Union,the contract provisions, and the increase in dues. In Murphy'sstitching room the women were paid less under the current hourly wage scales, thanunder previous incentive plans, etc.At this time also, rumors circulated throughthe plant thatthe Company had a policyof not employing Spanish-speaking persons,or persons who were middle-aged or elderly.Since there were many employees inthese groups,these rumors caused considerable consternation among the employees.The foremen,who allayedthese rumors repeatedly,reported their substance to Lee,who in turn reported them to his superiors,Weinstein and Van Doren.'General Counsel'sExhibit No 15-1 through 1555-20S 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 6, 1963, the Company posted on the bulletin board the followingnotice:TO ALL RANDYITES:We have hadmany inquiries regarding the position of this Company as toRandyites who fail to pay Union dues.In order to answer these many questions,we wish to state thatNO RANDY-ITE willbe discharged for failure to pay Union dues.J.The meeting of November 28(S) Paul Cohen(S) Julian WeinsteinHowever, despite these events, Richhart and his negotiating committee of theUnion met with representatives of the Company on November 28.Gladys M.Hawkins, previously referred to, testified that she attended this meeting of thenegotiating committee of the Union and representatives of the Company, which washeld in the Company's conference room, on this date.At this meeting, Larsen anda group of officers represented the Company, and the negotiating committee of theUnion was composed of Richhart, president, and employees Colunga, Buck, Castro,and the witness, Hawkins.Larsen explained that the wage structure of the Com-pany had been examined by company officials who had found that many wageinequities existed, when the comparative skills of the employees were considered.He presented a written list of 157 employees to whom the Company desired to givewage raises of various amounts to correct these inequities.Then Larsen asked the opinion of the committee about the matter.This discus-sion drifted into a discussion of how much money the old company had lost, etc.,and then came back to the wage rates. After some discussion, the negotiating com-mittee accepted the Company's proposal, because a majority of the employees weregetting a raise.Hawkins stated that Richhart was the first one to accept the pro-posal, and he asked the opinion of the others. Some of the committee said that thewage rates were still not good.Colunga said that the proposed raises didn't do himany good, so he wanted to renegotiate everything when they made up a new contract.But, no one voiced any objection to the Company giving this raise to the employees.According to Hawkins, none of the company officials questioned the majoritystatus of the Union at this meeting.K. Richhart's letter of December 7On this date Richhart, as president of the Union, sent a copy of the followingletter to each officer of the Company.Gentlemen:Nearly one month has gone by since you took over activeownership and management from the Rubber Corporation of California, of theplant at 10631 Stanford Avenue, Garden Grove, California. Shortly after youtook over active management of this plant you asked to meet the Unionofficersof Local No. 393 and our International Representatives.This meeting was heldin one of your plant offices, during the course of our conversation our Interna-tional Representatives asked you to honor the check-off system and collect Uniondues from the employees for us.You said you would consider it and let usknow, you never did, instead you very considerately posted on all Bulletinboards a copy of a letter from your attorney wherein an opinion was handeddown stating it wasillegalto collect dues without a signed dues authorizationcard from each employee.All you had to do on this was to notify the Unionofficers to get the employees to sign new authorization cards and turn them in toyou and you could have legally collected these dues for us. (This was unfairlabor practice on your part.)The law specifies:That Local #393 is still the bargaining representative for all these employees,and the Company must recognize Union Local No. 393 as such. The companyor its representatives must bargain with the Local Union before they put anyproposal into effect.Your recent wage raise to 157 people of nearly 300 employ-ees which you did not negotiate with the Union Officers or Negotiating Com-mittee on is another unfair labor practice on your part, I should have filed anunfair Labor Charge against you on that deal which was no more and no lessthan bribery. (I have another name for it, Subversive activity to try and outlawthe Union.)Since Local No. 393 is still the majority bargaining agent in the plant it fol-lows that all present members of Local 393 now employed in your plant arestill obligated to pay dues to the Union. RANDOLPH RUBBER COMPANY, INC.511In the secondmeetingheld between Company officials and Union Officers itwas stated by you that you were interested in placing the plant wage systemback on the incentiveplan againfrom our present hourly wage plan. You alsostated that you would draw up a proposal and submit it to the Union Negotiat-ing Committee at a formal meeting to be called for the purpose.No proposalwas ever submitted to us.On our third and last meeting held on November 26, 1963 you came outopenly and for the first time and said you did not like our present CollectiveBargaining Agreement.Up to this point in our relationship we were under theimpression that your company accepted this contract with but a few minorchanges such as the name of your company instead of Rubber Corporation OfCalifornia etc; But you told us at the above mentioned meeting that you liked nopart of that contract.Since over half of our above mentioned contract is standard contract lan-guage found in all Union contracts I feel like somebody is trying to kid someone again or you are just plain stalling.We mentioned to You in our last meet-ing we would like to be informed in writing as to what specifically you do notlike in our present Contract and Agreement.This you have never done. Itwould be plain stupid of me to sit down with my Union Negotiating Committeeand attempt to tailer make a contract proposal to suit the Company and nothaving the least idea what kind of a proposal would run along the line youdesire, therefore I believe it would be to the Company's advantage and alsoshould be the Company's prerogative to draw up a proposal suitable for theplant operation and submit it to the Union Negotiating Committee imme-diately.Now I get to the gist and the most important part of this whole long letter.The officers and members of this Local Union #393 asked me to inform youas company officials that they are tired of working without a contract, and willdo it no longer.Again I am asking you to recognize and honor our presentcontract and agreement for another forty-five (45) days or until January 21,1964 for all operations in the plant.This should give both the Company andthe Union sufficient time to negotiate a more suitable contract.Also I am asking the Company through you as officials to honor our check-offsystem and collect all current or delinquent Union dues now due our LocalUnion.As you are aware of I have most of the employees signatures on newauthorization cards already.Gentlemen: the present situation is a very serious one and is one which shouldcommand your fast and immediate action on the above requests.As I am sureyou are now aware of a special Union membership meeting was held last Mon-day December 2, 1963 for the specific purpose of choosing a course of actionagainst Randolph Rubber Company, Inc. for failure to recognize our Union orContract.The hall where this meeting was held was jam packed with employeesand they were even standing out in the street because of the number employeesshowing up at this meeting.An unanimous vote was cast to hold another meet-ing on Monday December 9, 1963 to cast a strike vote; There is no question inmy mind but that there will be the same kind of turnout on the part of theseemployees to cast a strike vote to back me up in our above requests if necessary.These people are all good Union members and have been for many years andI am sure I can depend on them to back me in any and all actions it may benecessary to takeHoping the above gets your immediate attention, I Am, etc .4Apparently Richhart's letter annoyed Larsen on several scores, for on December 9,he replied to the Union as follows:Attention:George C. Richhart, PresidentRe:Randolph Rubber Company, Inc.Gentlemen:As you know, the firm of Donald D. Rea and Company is thelabor relations consultant for the above-captioned firm. In this regard may werequest that in the future you conform to accepted procedures and forward tothis office copies ofalldocuments pertaining to labor relations by and betweenyour Union and the above-captioned firm, our client.Your letter dated December 7, 1963, has been forwarded to this office forreply.In behalf of our client, we do both specifically and categorically deny thecommission of any unfair labor practices in our relationship with Local No. 393.'Several errors in spelling and punctuation in the above have been corrected. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDIn our opinion, your insinuation relating to "bribery" is libelous, and wedemand an immediate apology from you, and insist that you refrain from suchconduct in the future.With regard to the check-off of your Union dues, your letter states that "youcould have legally collected these dues for us."You should check the LaborCode of the State of California regarding the collection of dues from employeesin the absence of a collective bargaining agreement.Our attorney advises usthat for us to do so would be a violation of this CodePlease be advised thatthe establishment of a system of dues check-off is a subject of collective bargain-ing, and we stand ready to discuss it with you at any time mutually convenient toboth parties.In answer to your statement, "Local 393 is still the majority bargaining agencyin the plant,"please be advised that we do' not have any knowledge of themajority status of your Union.We can only repeat again, as we have done manytimes in the recent past, both verbally and in writing, that the Company willnegotiate in good faith with your Local in an attempt to reach an agreementacceptable to both parties.After all, as you point out in your letter, we havealready had three (3) meetings since November 8, 1963, despite a two or three-week absence during that period of time on the part of your International Repre-sentative, who normally acts as your spokesman'We are now in the process of preparing proposals to submit to you at ournext meeting.We assume you are doing the same, inasmuch as you did askthe Company to assist you in the preparation of the Union proposals at theNovember 26 meetingOur answer to you at that time was that we could notassume such an interest in the affairs of the UnionHowever, we stand readytomeet with you again at times mutually convenient to both parties, providingyou conduct your relations with this Company in a legal manner, and withoutany further improper threats or libelous statement.Please notify this office when you wish to meet.Very truly yours,DONALD D. REA AND COMPANY(S) Lawrence H LarsenLAWRENCE H LARSENLabor Relations Consultant[Emphasis supplied.]L. The meeting of December 19Representatives of the parties met again on December 19.Larsen and a group of company officials represented the Company; Richhart andthe negotiating committee represented the UnionOn this occasion, Anthony Rod-riguez, International representative, and Mervin N. Glow, counsel for the Union, werealso present.Glow testified that the representatives of the parties gathered at the plant at approxi-mately 10.30 on this morningAfter introductions, Larsen identified himself asspokesman for the Company and asked the union representatives who was spokesmanfor the Union? After caucusing, the union committee, by Glow, stated that under theInternational's constitution the Union had autonomy and that the Local negotiatingcommittee had designated Richhart to speak for the Union, and that Rodriguez andGlow, himself, were present in an"advisory capacity."Glow then said that, for thepurpose of this one meeting only, that he (Glow) would be the spokesman. Larsenasked the union committee to notify him in writing thatRtchhartwas to be thespokesman.At that point Rodriguez and Glow stepped out of the meeting and dis-cussed the question of whether there was any reason why they should not furnish theCompany with such a written statement.They then returned to the meeting andadvised Larsen that the Union had no objection to putting Richhart's designation inwriting, subject to the International's constitution and bylaws, which placed somerestrictions on local negotiationsAt that point, Larsen indicated that he was nothappy about the situation.He said that the Company had forwarded a letter to himwhich Richhart had written to the Company, and he showed the negotiating committeeof the Union the letter dated December 7. This was the first knowledge that any ofthe negotiating committee had that Richhart had sent such a letter.At that pointLarsen said that he wanted a Board-conducted election; that the Company would notdiscuss a collective-bargaining agreement or negotiate with the Union in the absenceof a secret ballot electionGlow then "cross-examined" Larsen as to whether theCompany had purchased the assets of Rubber Corporation or were the successors ininterest to that corporation and whether it considered itself bound by the collective-bargaining agreement between the Union and Rubber CorporationLarsen repliedthat the Company had simply purchased the manufacturing facilities of Rubber RANDOLPH RUBBER COMPANY, INC.513Corporation, and did not consider itself bound by the collective-bargaining agreementbetween the Union and Rubber Corporation.At that point Glow asked Larsen if hewas refusing to negotiate with the committee because he claimed a good-faith doubtas to the Union's majority status.Glow testified that was the first time that the par-ticular phrase "good-faith doubt" had been used in the meeting.Larsen said, "Yes."Glow then said that the Company's position was not valid and that Larsen was givinghim a bunch of "hog wash," because (1) Larsen knew that there was"a union securityclause" in that contract,which required that every employee in the bargaining unit bea member of the Union. Glow also told Larsen (2) that since the Company hadbegun operations, the Union had secured new authorization cards signed by amajority of the employees and he offered to show the cards "to him or to any thirdparty, independent designee, to check the validity of those cards."Larsen replied thatthe Company was not interested in cards-the Company wanted a secret ballot elec-tion.Glow then pointed out (3) that in the letter of December 4, which Larsen hadwritten to Gartrell, Larsen had stated that the Company was willing to sit down andnegotiate with the Union as the collective-bargaining agent of the employees, andthat letter raised no question as to majority status of the UnionLarsen again said that the Company wanted a secret ballot election under Boardauspices and that the Company would not negotiate with the Union unless they hadsuch an election.At that point the union representatives withdrew for a caucus, dur-ing which they phoned Gartrell, the district director who was in Cleveland, Ohio.After talking to Gartrell, the union committee went back to the meeting and toldthe company representatives that if the Company was adamant in its position, theUnion felt that the meeting should be adjourned.When Glow rose, preparatory to leaving, Larsen said that there had been a changein circumstances and asked Glow to sit down. Larsen then handed to Glow a docu-ment consisting of a number of pages, dated December 19, 1963, which were entitled,"Proposed Wage Increases."Glow asked Larsen if he was willing to negotiate withthe committee on other terms and conditions of employment that are usually includedin a collective-bargaining agreement, in addition to the proposed wage raises.Larsensaid they would not negotiate with the committee until there had been a secret ballotelection, and advised the committee that these were increases in wage rates whichthey intended to put into effect, but which they were willing to discuss with the com-mittee.Glow then answered that the committee could not intelligently discuss theseproposed wage increases until they had looked them over.After looking them over,the Union might want to discuss them with the Company, but that the Union stillconsidered the Company's position, of refusing to negotiate with the committee onallissues, improper and illegal.Larsen then said that the Company and the Union werefighting to no purpose since both were interested in the welfare of the employees, andhe urged the Union to agree to a Board-conducted election, saying that the Companyhad a doubt as to the majority status of the Union because "several people had comeup to them and asked them who represents them now," etc. Glow replied that thiswas a "bunch of malarkey" and reiterated the thiee points he had made earlierHeadded that if the Company wanted to stabilize the employees' situation they shouldsit down with the Union and negotiate changes in the Rubber Corporation union con-tract as Gartrell had offered to do.On cross-examination Glow stated that he couldnot remember the exact words that Larsen used when he said that there was confusionamong the employees, but he indicated there was in his (Larsen's) opinion "a com-plete confusion as to who was running the show" for the employeesOn December 23, 1963, the officers of the Company posted a "Randy-gram" to theemployees.This explained the Company's policy on vacations, holidays, funeral pay,jury duty pay, overtime pay, shift bonus, emergency call-in pay, insurance coverage,Christmas party, leaves of absence, promotions, etc.M. The original and amended chargeOn December 26, 1963, Mervin N. Glow, of the law firm which is the Union'srepresentative of record herein, filed the original charge of unfair labor practicewith the Regional Office of the Board.This original charge was transmitted to the Company by a letter signed by theRegional Director on December 27, 1963.This letter also stated that the case hadbeen assigned to Bill Fitzgerald, attorney in the Regional Office, who would handlethe case.The return receipt of the postal department indicates that the document wasreceived by the Company on December 28, 1963.On December 27, 1963, Mervin N. Glow amended the original charge but, as willbe noted hereafter, this amended charge was not filed with the Board until January 8.1964.759-730-6G-vol 15234 514DECISIONSOF NATIONALLABOR RELATIONS BOARDN. Concluding correspondenceOn December 30, 1963, Paul Van Doren, vice president of the Company, addressedthe following letter to Richhart in regard to the wage increases proposed on Decem-ber 19:Attention:Mr. George Richhart:Dear George:Re: Proposed Wage IncreaseOn December 19, 1963, the Company submitted to you its schedule of pro-posed wage increases for your consideration.Since that time,we have not received any indication from you as to yourapproval or disapproval of the wage increases.As expressed to you in the above-mentioned meeting, the Company desiresto give these raises as soon as possible.Please indicate your approval or dis-approval by return mail so the Company may take further action.Very truly yours,RANDOLPH RUBBER COMPANY, INC.On January 3, 1964, Richhart,president of the Union,replied to Van Doren asfollows:Dear Sir:With reference to your letter addressed to me dated December 30,1963, please be advised that our position has not changed since our meeting withyou of December 19, 1963, when you "handed"us your proposed wage increases.We thought we made our position quite clear at said meeting when we told youwe were always willing to talk about better wages for the peopleWE REPRE-SENT,but that we were not desirous of doing it piecemeal.We felt then andwe feel now,that wages is a proper subject for negotiations and that we shouldnegotiate these wage increases so that all of our people would be treatedFAIRLYandEQUALLY.Again,our position is that we are opposed to the unilateral wage increases youare putting into effect.We feelthat wage increases should be through the processof negotiations so that we can talk about wage increasesforALL OF YOUREMPLOYEES.Yours truly,George Richhart,President Local UnionNo.393,URCLPWA.(Emphasis and capitalization in the original; no emphasis supplied by the TrialExaminer.)On January 7, 1964, Van Doren replied to Richhart by letter as follows:Dear Mr. Richhart: Your letter of January 3, 1964, which apparently is inreply to our letter of December 30, 1963, only adds more confusion to the pic-ture at the Company. The purpose of our letter was to get yourapprovalordisapprovalof the wage increase proposal we presented to you on December 19,1963.We did not ask for your opinion on how to do it, butonlyfor a plain"Yes" or "No."We did not ask whether or not you represent the people; afterall, theCompanyrequested that an election be held by the National Labor Rela-tions Board where thepeoplecould make their own wishes known by way of asecret ballot election.You would not agree to such an election. The Companywill request the National Labor Relations Board to hold such an election in thenear future.There is no contract between the Company and your Union. The Companyhas discussed the wage increases proposed on December 19, 1963 with you.OnDecember 30, 1963, we asked for an indication of your approval or disapprovalof the increases.Your reply says nothing.THE COMPANY WANTS TO TREAT ALL RANDYITES FAIRLY ANDEQUALLY.Therefore, the Company feels that sufficient time and sufficient opportunityhas been available and we have had no cooperation from you in this matter;further, your letter closes the door to any more attempts on the part of the Com-pany to discuss the matter of the increases with you.Please be advised that, in view of the above, the increases will be made effectiveas of January 6, 1964.Very truly yours,RANDOLPH RUBBER COMPANY, INC.Paul Van DorenVice President i1 c Manufacturing. RANDOLPH RUBBER COMPANY, INC.515As noted previouslythe amended charge ofthe Unionwas filed with the RegionalOffice ofthe Board on January8, 1964.On thenext day acopy of the letter of VanDoren datedJanuary 7was posted on the bulletinboardof the Company in bothEnglish and Spanish.0. Themeeting ofFebruary 10JulianWeinstein,executive vice presidentof the Company,testifiedthatalthoughthere were charges filed againstthe Companythat there was another meeting betweenthe negotiating committee and representativesof the Union on February10, 1964.At thismeeting representingthe UnionwereRichhart,president,and the negotiatingcommittee includingBuck, Hawkins, Caporale, Castro, andsome others.Van Dorenof the Company reviewedthe accomplishments made in the manufacturing processesand the factthat the Companywas making betterquality shoes.He then told thecommitteethat the Company wouldlike to make 268 additional pay raises whichwould complete a basic wage structurefor the Company. The committeediscussedthe raises and saidthat theyliked the proposal and that they would be pleased to seethe Companyput the raises into effect.Some members of the committee then asked"Whatcould be done about the unfairlaborpractices charge."The company repre-sentatives replied that there was nothing thatthe Companycould do about that; it hadbeenfiled bythe Unionand the Company coulddo nothing about it.Richharttestified in this proceeding.In the course of his cross-examination,Richhart was asked if the Unionnegotiating committee had agreed to raises for 285people on February10, 1964.He testified as follows: ". . . there was another wageraise onFebruary10 for 285 people in this plant, which consisted of the entire plant,and so my negotiating committee,at a meetingwith the Company,did agree to letthem increase those wages because it affectedeverybodyin the plant."P. The private meeting of Larsen and RodriguezAs the witnesses testified at the hearing and the correspondence set forth above wasreceived in evidence, the Company's repeated request to the Union for a Board-conducted election became increasingly important.So, too, inherent in this situation,was the question,why then had not the Company filed an RM petition seeking anelection on its own initiative?The last witness called by the Company,Larsen, gave the answer to that question intestimonywhichI credit.Larsen testified that a few minutes after the end of themeeting of December 19, while he was still at the plant,he received a personal phonecall from Rodriguez,who asked Larsen to meet him in private at the ChaletRestaurant,whichisnear the plant.Larsen agreed to meet Rodriguez and joinedthe latter a few minutes later at the restauiant.Rodriguez expressed regret that themeeting had ended in disagreement.Rodriguez said that if Richhart,as spokesmanfor the Union,was the cause of Larsen's demand for an election, that Rodriguezcould have Richhart removed as spokesman.Larsen said that Richhart's selectionas spokesman for the Union had nothing to do with the Company's position.Rod-riguez then said that he desired to reach some amicable understanding with Larsen,rather than have the Union file charges or the Company file an RM petition.Rodriguez asked Larsen to hold up on filing the RM petition,while both Larsen andRodriguez discussed the situation with their respective superiors.Larsen agreed tohold up on the RM petition and Rodriguez agreed to let Larsen know if anythingcame of Rodriguez'appeal to his superiors.The next thing Larsen heard was that thecharge of unfair labor practices had been filed by Glow. Larsen then phoned theRegional Office of the Board and talked to either Fitzgerald or Gershman,who toldhim that the Company could file an RM petition,but that the Regional Office wouldnot conduct an election because the unfair labor practice charge had been filed.Rodriguez was recalled in rebuttal by the General Counsel,as to this testimony.He said that he hadnot disclosedthe fact of this meeting to representatives of theGeneral Counsel in the investigative stage of this proceeding because he consideredthe meeting confidential.He admitted that he first discussed this meeting with repre-sentatives of the General Counsel during the recess which followed immediately uponthe conclusion of Larsen's testimony.Rodriguez,after some rather rambling testi-mony, then denied that he agreed with Larsen not to file an unfair labor practicecharge, if Larsen did not file an RM petition.Rodriguez is an intelligent,alert person,but in this testimony he did not appearto advantage;his denials sounded hollow and not at all persuasive.I do not creditany aspect of Rodriguez'testimony,for there are other points in which Rodriguez'testimony does not agree with that of even his fellow-unionists,Richhart and Gartrell,e.g., the Company's dissatisfaction within the Union as to failure to refund$1of thehigher dues. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Larsen's entire testimony.Larsen said that as the relationship of the Com-pany and the Union began, he and the officers of the Company did not know anythingabout the majority status of the Union except that prior contracts required that theemployees be members of the Union.However, as the relationship of the Union andCompany developed, the division of employees and the dissatisfaction of employeeswith the Union became increasingly manifest.Around December 1, 1963, he and theofficers of the Company began to doubt that the Union had majority status in theUnion, thereafter, he consistently asked for the Union to prove its majority by aBoard-conducted election.Furthermore, Larsen was not sure even who conductedaffairs for the Union, Richhart, Rodriguez, or Gartrell, and that was why he askedwho was spokesman for the Union in the meeting on December 19. After a caucus ofunion representatives, Larsen was told that Richhart was spokesman.Larsen testifiedthat at one time Richhart fold Larsen that he would go hand-in-hand with Larsen tothe Board and consent to an electionWhen Richhart was asked about this statementin the course of his examination, he said that he had told Larsen that he would go tothe Board with Larsen and consent to an election,ifthe International representatives(presumably Gartrell and Rodriguez) agreed to an election; they didn't agree, so hisagreement with Larsen was not effective.The above narrative of testimony and correspondence is not a recital of all theevidence, it is merely a synopsis of the highlights, which demonstrates the evidenceupon which the parties rely.All the evidence has been considered in reaching thefindings hereinafter set forth.Concluding FindingsUpon all the evidence it is clear that when the officers of the Company assumedcontrol of operations on November 8, 1963, they knew nothing about the majoritystatus or the lack thereof by the Union in the appropriate unitLarsen, of course,knew that Rubber Corporation and the Union had a contract for many years whichrequiredcompulsorymembership of all employees in the Union and a checkoff oftheir union dues.However, as the Company took control neither the officers norLarsen had any definite idea as to the satisfaction of the employees with their bargain-ing representative.Within a few weeks they learned various facts, which led the Company to have agood-faith doubt of the Union's majority status in the appropriate unitThrough thesupervisors, company officials became aware of the widespread dissatisfaction in theplant with the last contract negotiated a few weeks previously by Rubber Corporationand the Union. The foreman reported that many employees complained bitterly ofsevere cuts in wages, when the incentive plan was dropped from the contractThisdissatisfaction was so severe that the union president and the negotiating committeewho had represented the employees in the ill-starred negotiations were overwhelm-ingly defeated in a union election and replaced by Richhart, a new president and anew negotiating committee. It should be noted at this point, that International repre-sentative Rodriguez also participated in those ill-starred negotiationsThe Companyalso learned that there was a great deal of dissatisfaction among the employees withthe Union because the union dues had been raised $1.50 per month upon a promiseto refund $1 to those members who attended the monthly meetings. Later the refundwas found to be illegal, but the dues were not returned to the former amount. TheCompany learned of all this dissatisfaction in the first few weeks of operations.Furthermore, the plant was plagued with rumors that the Company, which was new totheWest and not used to Spanish-speaking employees, had a policy of not hiringthose employees.Another rumor stated that the policy of the Company was not tohire middle-aged or elderly persons.These unsettling conditions, about which thereis no conflict in the evidence, had to be resolved by the Company.The action which triggered the present controversy was the refusal of the Companyto collect dues for the benefit of the Union.As to the propriety of Cooper's opinionto the Company on this point, there can be little doubt. Both the California LaborCode and the Act provide substantially the same conditions precedent to the deductionof an employee's union dues by an employer.Under each law before such a deduc-tion may be made and paid to the union there must be (1) a valid contract betweenthe employer and the employees' bargaining representative which provides for such acheckoff and (2) a written authorization for checkoff executed by each employee. Onthis point the Company had to proceed with caution, for if it made any unauthorizeddues deductions it would have to repay the same in an action or proceeding broughtto effect such repayment.The Company had to proceed in an equally cautious wayin granting recognition to the Union because if it granted recognition and executed acontract with a union which was not in fact the majority representative of its employ-ees it also committed an unfair labor practice, regardless of its good faith in suchrecognition. RANDOLPH RUBBER COMPANY, INC.517In my judgment, the Company proceeded in the exactly correct legal way.5 TheCompany in the first instance sought conferences with the Union and asked for timeto consider its action as to its changes in manufacturing operations in the plant andtime to determine its position in regard to the Union.Until the Company refused tocollect dues for the Union, both parties proceeded on this basis quite amicably.Whenthe Company determined that it wished to increase certain rates of pay it notified theUnion of the proposed raises and consulted with the Union.There is no questionupon the basis of the evidence in this record that Richhart and his negotiating com-mittee were consulted; and indeed agreed, that the Company could give the raisesto the employees involved.Evenafterthese unfair labor practice charges were filedwith the Board, Richhart and his negotiating committee admittedly sat at the con-ference table with the representatives of the Company and agreed that the last of thegeneral wage increases could be put into effect with the consent of the Union. Thisundisputed evidence must warrant the dismissal of those paragraphs of the complaintwhich allege that these wage raises were unilateral on the part of the CompanyIt is also apparent that the attitude of the various union officials contributed to thegood-faith doubt of company officials as to the majority status of the UnionAt themeeting of December 19 the first matter raised by Larsen was, who was to be spokes-man for the Union? This was entirely understandable because the company officialsat that point had met with Gartrell and Rodriguez and were being blamed by Rich-hart because the Company had not recognized the Union and negotiated withhint,and his committee.The undisputed testimony is that at this point the union repre-sentatives held a caucus todecidethis question and it was agreed that Richhart wouldbe the spokesman, with Rodriguez and Glow in an advisory position. This meetingended with Glow threatening to file unfair labor practice charges against the Com-pany, and the Company stating its intention to file an RM petition for an election.Within minutes of the end of this meeting, Rodriguez offered Larsen the use of hisinfluence with the International to oust Richhart from his position as spokesman.This offer was refused by Larsen, who, at Rodriguez' request, then agreed to refrainfrom filing an RM petition for an election.A few days thereafter Glow, not Rich-hart, the president of the Union and its spokesman, filed an unfair labor practicecharge against the Company, which prevented the Company from filing an effectiveRM petition.Apparently, these charges filed by Glow did not prevent Richhartfrom continuing to consult with the Company, for on February 10, Richhart and thenegotiating committee discussed additional raises for 285 employees and told theCompany they had no objection to the Company putting the raises into effect.Certainly it must be found that in the first month or two of operations the Companygained a knowledge of such facts as would naturally raise a doubt in the minds of itsofficers and Larsen that the Union was still thevoluntarilychosen bargaining repre-sentative of a majority of the employees.With that basis, we may assess the goodfaith of the doubt which the Company says that it entertained prior to and onDecember 19.Usually in refusal-to-bargain cases bad faith evidences itself by con-duct which has for its purpose the destruction or impairment of the Union as aneffective representative of the employees; often the request for an election is a play fortime, during which the majority status of the union may be undermined In thisrecord there is not a scintilla of evidence as to any statement or conduct of any officialor representative of the Company which can be construed as being antiunion in anyrespect.In fact, quite the contrary is true.The Company, after its study of itsoperations in the new plant, instituted a series of three raises for all the formeremployees of Rubber Corporation, whom it had hired.Originally it had hired eachand every one of these employees, with full knowledge that for many years they hadbeen members of the Union, either by choice, or by compulsion of the bargainingcontract.I deem it significant that the Company made no attempt to rid itself ofthese longtime union adherents.On the contrary, it welcomed them, gave themassurances of continued employment, and with the consent of the Uniongavethemraises in pay. In addition, when the Company desired to augment its work force bythe hiring of 200 additional employees it made use of the layoff list of RubberCorporation to rehire some 200 employees, formerly employed by Rubber Corpora-tion,who also must have been members of the Union by virtue of the contract.Counsel for all the parties in this proceeding agree that the Company had no dutyof any kind to hire these persons.Despite the fact that these laid-off employees hadbeen members of the Union, either voluntarily or by compulsion of the contractbetween Rubber Corporation and the Union for various periods of time, the Companydid not hesitate to hire them.With these undisputed facts in this record, I find thatthe Company at all times since December 19, 1963, has had a good-faith doubt that5See1?mmyBrooIsv. NLR It ,348 US 96 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union was the voluntary choice as bargaining representative of a majority of itsemployeesin the appropriate unit, and for thatreasonhas refusedto recognize andbargain with the Union.The specious basis of the Union's charge inthis caseis illustratedby what Glowtold Larsen at the meeting of December 19. On that occasion Glow termed Larsen'sexpressedgood-faith doubt as "hog wash" because Larsen knew that there was aunion-securityclausein the Rubber Corporation union contact, which requiredthat every employee in the Rubber Corporation bargainingunit be amember of theUnion.The superficiality of this reasoning needs no explication.Back in the year1953someof the then employees of Rubber Corporation had chosen the Union as abargaining representative.Thereafter, for 12 years as empolyees came and went,they were required to join the Union by virtue of the contract.Glow's assertion thatevidence of thiscompulsorymembership in the Union is proof that the Union is thepresent voluntarychoice of a majority of the employees is patently fallacious.Glowalso saidto Larsen on thatoccasionthat the Union had secured new "authorizationcards signedby a majority of the employees" and he offered to show the cards toLarsen or to any third party to check the validity of the cards. Such a statement con-tains thesame fallacy.The undisputed evidence establishes that the Union has twotypes of authorization cards.One type isused in signingup new members. The typeof card usedin this case,which had a place for the authorization of a checkoff ofdues, was customarily used where the Union had a contract with the employer whichcontainedunion-security and checkoff provisions.This was the same type of cardwhich hadbeenused by the Union for 12 years underthe union-security and checkoffprovisions of its contract with Rubber Corporation.It is true,that these cards werenewly executed, but since they were in the same form as those used for 12 yearsprior, to comply with the compulsory membershiprequirementof the contract, these11 new authorization cards" can hardly be said to bevoluntarydesignations which couldbe either a substitute or the equivalent of a Board election conducted "under labora-tory conditions" in proving the majority status of the Union.Therefore, I find that the "new" checkoff authorization cards are unacceptable andinadequate as proof of thevoluntarychoice of the majority of employees in the appro-priate unit.On December 19 Glow also said that the Company's letter of December 4 hadstatedthat the Company was willing to sit down and negotiate with the Union as thecollective-bargaining agent of the employees and the Company was bound by thatletter.This too is without foundation in the light of all the evidence here.The evi-dence establishes beyond a peradventure of a doubt that in the beginning the Com-pany, withthe consentand knowledge of the Union, was feeling its way in its effortsto reorganize and was attempting to determine the extent of its duty, if any, towardthe Union based on the relationship of its employees toward the Union.This transi-tionalperiod to which the Union tacitly agreed did not turn out as the Union expected;instead of being recognized as the majority representative of the Company's employ-ees, this transitional period needed with the Company having a good-faith doubt ofthe Union's majority status on the solid facts set forth above.This case is very similar to the facts inMitchell Standaid Corporation,140 NLRB496. In that case the Board found that the following factors in the record supportedthe good-faith doubt of the Company as to the majority status of the Union thereinvolved: (1) the lack of recent certification of the Union as bargaining agent; (2)the Company's assurance to the Union's representative that if the question of majoritywas resolved by an election, the Company would quickly extend recognition; (3) lackof any evidenceof antiunion animus;(4) the hiring by the Company of employees ofthe predecessor who had been shop stewards and union officers. The Board foundthat the evidence on these points and evidence of dissatisfaction with the Union amongthe employees overcame any inference that might be drawn from current checkoffauthorizations and a history of 17 years of collective bargaining with the Union.6We come now to a consideration of the Union's argument based on theWileycase,supra.In that case the United States Supreme Court held "That the disappearance bymerger of a corporate employer which has entered into a collectivebargaining agree-ment witha uniondoes not automatically terminate all rights of the employeescovered by the agreement, and that, in appropriate circumstances, present here, thesuccessor employer may be required to arbitrate with the Union under the agreement "By virtue of this decision an employer was required to arbitrate with the Union analleged injuryto anemployee, which arose before the merger of the first corporateemployer with the second corporate employer.See alsoThe Randall Company,Division of Textron,Inc,133 NLRB289,DiamondNational Corporation,133 NLRB 268 RANDOLPH RUBBER COMPANY, INC.519Thereafter the United States Court of Appeals (C.A. 9) inWackenhut Corp. V.Plant Cards,56 LRRM 2466, 332 F. 2d 954, applied the rationale of theWileycaseto situations where the change in ownership came about by direct sale rather than bymerger and held that a union's collective agreement and its arbitration clause arebinding upon the successor employer, when the purchaser continues to operate thebusiness in substantially the same manner with the same employees.Upon the basis of these two cases the Union argues that the Company isa successoremployerto Rubber Corporation and that by virtue of thecontractbetween RubberCorporation and the Union the Company was bound to recognize and bargain withthe Union as the certified bargaining representative and majority representative ofthe employees in an appropriate unit of the Company's employees.In my judgment, counsel for the Union has read into the Court's opinion inWiley,much more than the Court asserted.While the Court held that the duty of Wiley'spredecessor to arbitrate under a contract with the Union could be imposed uponWiley when the contract was "construed in the context of the National Labor policy,"itspecifically stopped at that point.At that point, the Court wrote as follows[supra,551]:We do not hold that in every case in which the ownership or corporate struc-ture of an enterprise is changed the duty to arbitrate survives.As indicatedabove, there may be cases in which the lack of any substantial continuity ofidentity in the business enterprise before and after a change would make a dutyto arbitrate something imposed from without, not reasonably to be found in theparticular bargaining agreement and the acts of the parties involved. So too,we do not rule out the possibility that a union might abandon its right to arbi-tration by failing to make its claims known.Neither of these situations is beforethe Court.Although Wiley was substantially larger than Interscience, relevantsimilarity and continuity of operation across the change in ownership is ade-quately evidenced by the wholesale transfer of Inteiscience employees to theWiley plant, apparently without difficulty.The Union made its position knownwell before the merger and never departed from it.In addition, we do not sug-gest any view on the questions surrounding a certified union's claim to continuedrepresentative status following a changeinownership.See, e g.,Labor Board v.Aluminuin Tabular Corp.,299 F. 8d595,598-600;Labor Board v. McFarland,306 F. 2d 219;Cruse Motors, Inc.,105 NLRB 242, 247.This Union does notassertthat it has any bargaining rights independent of the Interscience agree-ment; it seeks to arbitrate claims based on that agreement, now expired, not tonegotiate a new agreement.[Emphasis supplied, except as to citations of cases ]The reference of the Court to the cited cases puts this case in its proper perspectivebecause here the Union's claim is specifically that it is the "certified union" for a unitof employees who are involved in "a change in ownership." Thus, far from present-ing us with a new concept, theWileycase remits us to the line of cases dealing withthe problems of "successorship " InCruse Motors, Inc,referred to by the Court,supra,the Board wrote as follows:A mere change in ownership of the employment enterprise is not so unusuala circumstance as to affect the certification.Where the enterprise remains essen-tially the same, the obligation to bargain of a prior employer devolves upon hissuccessor in title.A purchaser in such a situation is a successor employer.Armato,199 F. 2d 800 (C.A.7); Southerland's Tennessee Company, Inc.,102NLRB 1178;Allan W. Fleming,91 NLRB 612;Blair Quarries, Inc.,152 F. 2d25 (C.A. 4). "It is the employing industry that is sought to be regulated andbrought within the corrective and remedial provisions of the Act in the interestof industrial peace .... It needs no demonstration that the strife which is soughtto be averted is no less an object of legislative solicitude when contract, death,or operation of law brings about change of ownership in the employing agency."Kiddie Kover Co.,105 F. 2d 179, 183 (C.A. 6).Where, however, the nature or extent of the employing enterprise, or the workof the employees, is substantially changed, the transferof a part, or even all,of the physical assets does not carry along with it the duty of the former ownerto continue bargaining with the former exclusive representative.HermanLowenstein,75 NLRB377; Sewell Mfg. Co.,72 NLRB85; Tampa Transit Lines,71 NLRB 742. The purchaser in such a situation is not a successor employer.The controlling fact in each case is therefore whether the employment enterprisesubstantially or essentially continues under the new ownership as before.Here, the undisputed evidence establishes, and I find, that the Company is not the"successor" or the "same employing industry" as Rubber Corporation.Here, the 520DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany brought from the East its capital, its officers, and its supervisors; it took overthe real estate but installed much new equipment and machinery and entirely differ-ent manufacturing processes.While it hired the employees of Rubber Corporationit initiated a training program to teach these employees new skills, and with their newskills installed higher rates of wages in consultation with the Union. Its product isadmittedly superior to any of the products of Rubber Corporation.Furthermore, itis a larger and expanding company with sound financing and its own labor relationspolicy.Itmanufactures its own products, which are manufactured by its ownmethods, from materials purchased from its own suppliers, and sold under its owntrademark to its own customers.RECOMMENDED ORDERUpon all the evidence and the legal authorities set forth above, I find that theCompany did not fail or refuse to bargain as alleged in the complaint.Therefore,it is recommended that the complaint be dismissed in its entirety.Draper CorporationandUnited Steelworkers of America, AFL-CIO.CaseNo. 1-CA-4806.May 10,1965DECISION AND ORDEROn March 2, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent and the Charging Party filed exceptions to the TrialExaminer's Decision and the Respondent also filed a brief in supportof its exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this; case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Recommended Order of the Trial Examiner and orders thatRespondent Draper Corporation, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn November 20, 1964, United Steelworkers of America, AFL-CIO, herein calledthe Union, filed a charge against Draper Corporation, the Respondent herein, allegingas a basis therefor that "since about November 10, 1964, the Employer [Respondent]152 NLRB No. 57.